Citation Nr: 0527975	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral chronic shin 
splints.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from August 1982 to August 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

Bilateral chronic shin splints were not manifest during 
service.  Post service shin splints are unrelated to any 
incident of service.


CONCLUSION OF LAW

Bilateral chronic shin splints was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for bilateral chronic shin 
splints.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision and the 
statement of the case (SOC) informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as a VCAA letter from February 2003 
explained the evidence necessary to establish entitlement.  
In addition, the letters described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
in March 2004.  The basic elements for establishing service 
connection have remained unchanged despite the changes in the 
VCAA.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
February 2003 letter specifically described the evidence 
needed to substantiate the claim and informed the appellant 
that he "should provide this evidence [the RO] ha[s] 
requested  from you as soon as possible."  Therefore, the 
Board finds that the letters as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records.  The veteran was afforded a VA examination.  
The Board notes that the veteran served in the Army Reserves 
and that the medical records for that period of time have not 
been associated with the record.  However, the veteran stated 
at the hearing that he did not complain of or was treated for 
shin splints during that time.  Therefore, the records are 
not necessary to decide the claim.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A physical for purposes of separation from service dated in 
July 1984 noted no abnormalities in the veteran's lower 
extremities or musculoskeletal system.  In the accompanying 
report of medical history the veteran did not report any 
relevant medical problems or complaints and stated he felt he 
was in good physical condition.

A report of a VA examination of April 2003 notes that the 
veteran stated he had suffered from shin splints while in 
service but that he never went on profile for them, that he 
would get sore when he would go running or with his rucksack, 
and that he continued to experience pain after service.  He 
further stated that currently, if he walks uphill or downhill 
his shins get sore.  He takes no medication for the pain, it 
never stops him from daily activities and it does not awaken 
him from sleep.  He does not wear any assistive devices.  
Physical examination revealed no swelling, deformity, or 
discoloration in the lower extremities from the knees down.  
There was very mild tenderness to palpation about the 
posterior medial tibial borders and soft tissue.  There was 
no tenderness over the distal malleolus medial or laterally 
bilaterally.  He had 5/5 strength for dorsiflexion, plantar 
flexion, inversion, and eversion.  Tuning fork was negative 
bilaterally and percussion caused him no pain.  He stood 
erect with very slight pronation in the feet with no gross 
abnormalities.  He could rise up on his toes, rock back on 
his heel with no pain, and he could do repetitive ankle 
dorsiflexion and plantar flexion with no pain.  An assessment 
of chronic bilateral shin splints was entered.  

In a Notice of Disagreement of December 2003, the veteran 
stated that when he went for his separation physical, the 
physician told him at the time that he had one of the worst 
cases of shin splints he had ever seen.  However, he did not 
let the physician document it because he did not want to be 
labeled as disabled.  He further stated that while in service 
he did not feel that he could report anything.  He further 
noted that he has been experiencing pain since separating 
from service and that his problem has limited his career 
choices as he cannot stand for long periods of time.

In a VA-9 Form of April 2004, the veteran stated that the VA 
examiner who conducted the April 2003 examination had 
misquoted him when he reported that his shin pain does not 
stop him from doing daily activities, and that instead, he is 
limited by what he can do and that the pain does stop him 
from doing day to day activities.

In a statement from the veteran's wife dated in June 2005, 
she stated that he has known the veteran sine 1973 before he 
went into service and that he had never suffered from shin 
splints and that it has only been a problem since service.  
She further stated that sometimes his shins hurt so bad that 
he has a hard time falling asleep, that he has a hard time 
sitting at work as his legs will ache, that he has had to 
take days off from work due to the pain, and that the pain is 
like a dull toothache that will not go away.

At a Travel Board hearing held on June 2005 the veteran 
stated that he started suffering form shin splints while in 
service but did not feel like he could report it and that he 
considered filing a claim numerous times since separating 
from service but had not done so until now.

Analysis

The veteran has appealed the denial of service connection for 
bilateral chronic shin splints.  Service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by service.  The Board has 
carefully reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of service 
connection for chronic shin splints.  

The Board first notes that there is no evidence of a 
diagnosis, complaints or treatment for shin splints during 
service.  On service separation examination in July 1984, the 
veteran denied having any problems with his lower 
extremities.  Clinical evaluation of his musculoskeletal 
system and lower extremities was normal.  The competent 
evidence of record shows that the first diagnosis of chronic 
shin splints was made during the VA examination of April 
2003.  This was nineteen years after separation form service.  
Therefore, there is no evidence of a diagnosis of chronic 
shin splints during service or in proximity to separation.  

The Board has also considered the veteran's testimony 
regarding shin splints during service.  The Board had an 
opportunity to observe the veteran during the hearing and 
finds that the testimony is inconsistent with the record.  
Although he is competent to report that he suffered from leg 
pain during service, he is not competent to establish a 
diagnosis.  Furthermore, his statements are viewed as lacking 
in probative value even if sworn.  To the extent that he did 
not complain of shin splints because he was not the type of 
person to complain about things like these, the service 
records reflect complaints involving a blister on the heel of 
his left foot.  His implied assertion that he was unwilling 
to complain is not believable.

Lastly, the Board has considered the statement submitted by 
the veteran's wife.  However, the Board finds the allegations 
in the statement to be inconsistent with the competent 
evidence of record.  The Board finds the medical evidence of 
record to be more probative than the wife's statement.  In 
particular, the separation examination disclosing g that the 
lower extremities were normal and a denial of pertinent 
pathology by the veteran at separation is more probative than 
remote lay statements.

At this time, there is no competent evidence of chronic 
bilateral shin splints during service or otherwise linking 
the disability to service.  Based on the foregoing evidence, 
the Board finds that chronic bilateral chin splints was not 
present until many years after separation from service, and 
is not related to any incident during service.  Accordingly, 
the Board concludes that chronic bilateral shin splints was 
not incurred in or aggravated by service.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.


ORDER

Service connection for bilateral chronic shin splints is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


